DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Claim Objections
Claims 1 (line 12), 11 (line 8) and 20 (line 11), recite “if the log record is determined to have been persisted in the persistent log, the broker component responding to the request for the log record by causing the requested log record to be provided the requesting entity” and  it should be “if the log record is determined to have been persisted in the persistent log, the broker component responding to the request for the log record by causing the requested log record to be provided to the requesting entity”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The requesting entity as recited in claim 2 has been already recited in claim 1, therefore claim 2 does not further limit the subject matter of the claim of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the term “computer-readable storage media” can be directed to a transitory signal, carrier wave, or similar embodiment capable of storing information.
Regarding Claim 1 and 20, under a recent precedential opinion, the scope of the recited “computer-readable media” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the “computer-readable media” to non-transitory forms. See Ex parte Mewherter, 107 USPQ2d 1857, 1862. The claim is using the term “computer-readable media”, and the Spec does not appear to limit “computer-readable media” to non-transitory only embodiments. While examples are provided in paragraph [0067], they are just examples and do not limit to non-transitory only embodiments.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Pub No: US 20160147618 A1 (Hereinafter “Lee”) in view of Madhavarapuet al., U.S. Pub No: US 20160110408 A1 (Hereinafter “Madhavarapu”).

Regarding claim 1, Lee discloses A computing system comprising:
one or more processors (see paragraph [0151]); and
one or more computer-readable storage media having thereon computer-execution instructions that are structured such that, when executed by the one or more processors (see paragraph [0156]), the computing system is caused to perform a method for a broker component brokering log records, the method comprising:
receiving a request for a log record (see paragraph [0068, 0089-0095], wherein the collected replication log entries can be the requested log record);
determining, by the broker component, whether or not the requested log record has been persisted in a persistent log (see paragraph [0089-0095], wherein ;
if the log record is determined to have been persisted in the persistent log, the broker component responding for the log record by causing the requested log record to be provided (see paragraph [0068, 0089-0095], wherein replication log queue and determines which replication log entries are presents and collects. As a result, sends the collected replication log entries to the replica node for replay); and
if the log record is not determined to have been persisted in the persistent log, the broker component preventing the requested log record from being provided for at least so long as the broker component cannot confirm that the log record has been persisted in the persisted log (see paragraph [0068, 0089-0097], wherein if there is a crash between third and fourth steps (for example, not being stored in the persisted log), the replica node will not receive the replication log entries resulting in data loss).
Lee fails to explicitly disclose receiving a request for a log record from a requesting entity.
Madhavarapu discloses receiving a request for a log record from a requesting entity (see for example paragraph [0034, 0039]).
Madhavarapu further discloses synchronous approaches may require that each log record be persisted in the distributed storage system and acknowledged back to a storage client before a next log record may be sent to be recorded.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee to include receiving a 

Regarding claim 2, the combination of Lee and Madhavarapu further disclose
the requesting entity (Lee, see paragraph [0032], wherein for example replica node corresponds to the entity).

Regarding claim 3, the combination of Lee and Madhavarapu further disclose
 the requesting entity being a secondary compute system, the log record being for an operation performed by a primary compute system (Lee, see paragraph [0032], whereon source node 106 and replica node 108).

Regarding claim 4, the combination of Lee and Madhavarapu further disclose the requesting entity being a storage segment server that stores a storage segment on which an operation is to be performed as recorded in the log record (Lee, see paragraph [0032, 0068, 0089-0097], whereon source node 106 and replica node 108).

Regarding claim 5, the combination of Lee and Madhavarapu further disclose wherein the storage segment server is a particular storage server amongst a plurality of storage segment servers that collectively store user data for a primary compute system, the particular storage segment server being assigned to store a set of storage segments including the storage segment on which the operation is to be performed as recorded in the log record (Lee, see paragraph [0032, 0068, 0089-0097], whereon source node 106 and replica node 108).

Regarding claim 6, the combination of Lee and Madhavarapu further disclose the broker component first determining that the log record is for an operation performed on a storage segment of a set of storage segments assigned to the particular storage segment server prior to causing the log record to be provided to the particular storage segment server ((Lee, see paragraph [0068, 0089-0095], wherein replication log queue and determines which replication log entries are presents and collects. As a result, sends the collected replication log entries to the replica node for replay)).

Regarding claim 7, the combination of Lee and Madhavarapu further disclose log records being provided within a block of a plurality of log records, the determination of whether the log record has been persisted within the persistent log being a determination of whether the block that contains the log record has been persisted within the persistent log, the broker component first determining that the block of records contains a least one log record for an operation performed on a storage segment of a set of storage segments assigned to the particular storage segment server prior to causing the log record to be provided to the particular storage segment server (Lee, see paragraph [0068, 0089-0095], wherein replication log queue and determines which replication log entries are presents .

Regarding claim 8, the combination of Lee and Madhavarapu further disclose log records being provided within a block of a plurality of log records, the determination of whether the log record has been persisted within the persistent log being a determination of whether the block that contains the log record has been persisted within the persistent log (Lee, see paragraph [0068, 0089-0095], wherein replication log queue and determines which replication log entries are presents and collects. As a result, sends the collected replication log entries to the replica node for replay. See also Madhavarapu, paragraph [0089], wherein As the cold log portion may store log records in data blocks according to the log record sequence, the first gap or missing log record may be easily identified, such as at the end of a respective data block storing log records).

Regarding claim 9, the combination of Lee and Madhavarapu further disclose the request for the log record being a request for a block of log records (Lee, see paragraph [0068, 0089-0095], wherein replication log queue and determines which replication log entries are presents and collects. As a result, sends the collected replication log entries to the replica node for replay. See also Madhavarapu, paragraph [0089], wherein As the cold log portion may store log records in data blocks according to the log record sequence, the first gap or missing log record may be easily identified, such as at the end of a respective data block storing log records)).

Regarding claim 10, the combination of Lee and Madhavarapu further disclose wherein if the log record is determined to have not yet been persisted in the persistent log, the broker component causes the log record to be provided to the requesting entity after the broker component later confirms that the log record has been persisted in the persistent log (Lee, see paragraph [0068, 0089-0095], wherein replication log queue and determines which replication log entries are presents and collects. As a result, sends the collected replication log entries to the replica node for replay).

Claims 11-19 are rejected under the same rationale as claims 1, 3-10.

Claim 20 is rejected under the same rationale as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165